DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01 February 2021 have been fully considered but they are not persuasive.
a.	Regarding applicant’s argument that “Noguchi thus fails to teach or suggest at least the above features as recited in the amended claim 1” because, in the portions cited by the examiner, “Tr3 is inequivalent to the claimed light-emitting-control transistor” (page 14), the examiner agrees.  However, figures 7 and 8 show Tr3 connected to CSL, which the figures show to be different from SL and which ¶ 83 defines as “a control line CSL for turning on and off the third and fourth transistors Tr3 and Tr4”.

AFCP 2.0 Interview
The examiner attempted to contact Wenjuan Zhu (Reg. # 78,049) on 12 February 2021 at the phone number listed on page 16 of the response filed 01 February 2021 and left a message.  However, no response was received.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248.  The examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        02/23/2021